Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
	Independent claim 1 recites a heat-shrinkable film comprising a blend of: 
A) an ethylene-based polymer having a peak melting point > 95°C, the ethylene- based polymer making up from 35 wt % to 75 wt % of the blend, based on total blend weight;
B) an ethylene/unsaturated ester copolymer making up from 10 wt % to 45 wt % of the blend, based on total blend weight; and
C) a plastomer having a peak melting point < 90°C and a melt index of < 1.1 g/10min, the plastomer making up from 5 wt % to 30 wt % of the blend, based on total blend weight; and
wherein the film comprises a cross-linked polymer network which has been strained by solid state orientation, and the blend makes up at least 20 wt % of the film, based on total film weight, and the film has a total free shrink at 85°C of at least 90% measured in accordance with ASTM D2732, and an instrumented impact energy-to-break of at least 0.70 J/mil, measured in accordance with ASTM D3763. 

	Independent claim 24 recites a heat-shrinkable film comprising a blend of: 
A) an ethylene-based polymer having a peak melting point > 95°C, the ethylene-based polymer making up from 35 wt % to 75 wt % of the blend, based on total blend weight; B) an ethylene/unsaturated ester copolymer making up from 10 wt % to 45 wt % of the blend, based on total blend weight; and 
C) a plastomer having a peak melting point < 90°C and a melt index of < 1.1 g/10min, the plastomer making up from 5 wt % to 30 wt % of the blend, based on total blend weight; and wherein the film comprises a cross-linked polymer network which has been strained by solid state orientation, and the blend makes up at least 20 wt % of the film, based on total film weight, and the film has a total free shrink at 85°C of at least 90% measured in accordance with ASTM D2732, and an instrumented impact peak load strength of at least 77 Newtons/mil measured in accordance with ASTM D3763. 

	Independent claim 25 recites a packaging article comprising a heat-shrinkable film which comprises a blend of: 
A) an ethylene-based polymer having a peak melting point > 95°C, the ethylene-based polymer making up from 35 wt % to 75 wt % of the blend, based on total blend weight; B) an ethylene/unsaturated ester copolymer making up from 10 wt % to 45 wt % of the blend, based on total blend weight; and 
C) a plastomer having a peak melting point < 90°C and a melt index of < 1.1 g/10min, the plastomer making up from 5 wt % to 30 wt % of the blend, based on total blend weight; and wherein the film comprises a cross-linked polymer network which has been strained by solid state orientation, and the blend makes up at least 20 wt % of the film, based on total film weight, and the film has a total free shrink at 85°C of at least 90% measured in accordance with ASTM D2732, and an instrumented impact energy-to-break of at least 0.70 J/mil, measured in accordance with ASTM D3763, and the film is heat sealed to itself. 

	The prior art fails to teach or render obvious a film comprising the combination of an ethylene-based polymer having a peak melting point > 95°C, the ethylene- based polymer making up from 35 wt % to 75 wt % of the blend, based on total blend weight, an ethylene/unsaturated ester copolymer making up from 10 wt % to 45 wt % of the blend, based on total blend weight and a plastomer having a peak melting point < 90°C and a melt index of < 1.1 g/10min, the plastomer making up from 5 wt % to 30 wt % of the blend, based on total blend weight; and wherein the film comprises a cross-linked polymer network which has been strained by solid state orientation, and the blend makes up at least 20 wt % of the film, based on total film weight, such that the film has a total free shrink at 85°C of at least 90% measured in accordance with ASTM D2732, and an instrumented impact energy-to-break of at least 0.70 J/mil, measured in accordance with ASTM D3763. Paragraph [0124] of the instant specification defines “plastomer” as a polymer which combines the qualities of elastomers and plastics, such as rubber-like properties with the processing ability of plastics and Applicants have provided evidence to establish that the copolymers taught in the prior art are not plastomers in the instantly defined context. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787